Citation Nr: 1634472	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  08-15 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent prior to April 3, 2014, and over 20 percent thereafter for the osteochondritis of the lateral femoral condyle of the right knee, based on limitation of extension.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1992 to January 1996, and from April 2000 to July 2000.

This appeal initially came before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Board notes that the Veteran has been separately awarded a 30 percent rating for instability of the right knee and that rating is not on appeal.  Additionally, a separate noncompensable rating has been assigned for limitation of flexion.  The currently at issue 20 percent rating has been assigned for limitation of extension.

In September 2014, August 2015, and February 2016, the Board remanded the appeal for additional evidentiary development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that this appeal has previously been remanded.  However, a recent precedential opinion from the United States Court of Appeals for Veterans Claims (Court) necessitates additional evidentiary development.  Although the Board regrets the additional delay, a remand is necessary with respect to the issue on appeal to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Since the case was last before the Board, the United States Court of Appeals for Veterans Claims provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examination dated in December 2015 and the examinations dated prior to this date do not adequately address this recent case law.  Accordingly, a recent VA examination with retrospective and current medical opinions is needed before the claim can be addressed on the merits.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to ascertain the severity of the service-connected right knee disability, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the bilateral knees in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide, to the extent possible, a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the right knee since 2007, based on the findings that are otherwise available.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected right knee disability is worse than shown on some prior examinations.  The examiner should provide, to the extent possible, a retrospective medical opinion with respect to the severity of the Veteran's service-connected right knee disability since the Veteran underwent a VA knee examination in July 2007, based on the findings that are otherwise available.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the right knee.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide, to the extent possible, a retrospective medical opinion addressing the functional impairment of the right knee since 2007, based on the findings that are otherwise available.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




